Citation Nr: 1647809	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits to the appellant, the adult daughter of the deceased Veteran and his deceased spouse.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to August 1946.  He died in June 2009 and was survived by his spouse, who died in February 2010.  The appellant is the surviving daughter of the deceased Veteran and deceased spouse.  The deceased spouse is the beneficiary in the claim currently on appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision of the Pension Management Center at the VA Regional Office (RO) in Milwaukee, Wisconsin.  Due to the location of the appellant's residence, jurisdiction of this appeal has been transferred to the RO in  Roanoke, Virginia.  The appellant has also received correspondence from the Philadelphia, Pennsylvania VARO.

In November 2013, the appellant and her daughter testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in March 2015 to provide the appellant with notice of the evidenced needed to substantiate her claim.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant does not qualify as a child for purposes of eligibility for accrued benefits as she did not become permanently incapable of self-support prior to attaining 18 years of age and is over 23 years of age.  

2.  No burial expenses on behalf of her mother were paid by the appellant, and sufficient evidence showing payment by the appellant of expenses incurred for her mother's last sickness have not been presented.  


CONCLUSION OF LAW

The criteria for accrued benefits to the appellant, the adult daughter of the deceased Veteran and his deceased spouse, have not been met.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, March 2011 and January 2016 letters were provided to the appellant in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the VLJ who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all pertinent records identified by the appellant were obtained.  
II.  Analysis

Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a) (2016).  The term "child" is defined under 38 C.FR.. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 but not over 23 years of age, who was pursuing a course of instruction at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).  The evidence does not indicate that the appellant has at any time pertinent to the present appeal qualified as a "child" as that term is defined for purposes of accrued benefits under 38 C.F.R. § 3.1000(d)(2).

Nevertheless, accrued benefits may also be paid to reimburse a person who bore the expenses of the last sickness and burial of a payee.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000 (a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).  As such, although the appellant does not qualify as a child for accrued benefits purposes, she may recover accrued benefits as may be necessary to reimburse her for expenses she personally incurred in connection with the payee's last sickness and burial.  See 38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MIR) (Manual) contains provisions relative to the allowance of items of expense in connection with claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 1 2(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the Manual.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15 b, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.

Under relevant provisions, non-medical expenses should be excluded from reimbursement.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  Further, 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

The death certificate for the Veteran's surviving spouse shows that she died in February 2010.  The immediate cause of death was metabolic acidosis with an underlying cause of aspiration pneumonia.  The approximate interval of the aspiration pneumonia prior to onset of death was reported to be days.  

In a September 2010 statement, the appellant reported that she did not incur any burial expenses for the Veteran's surviving spouse.  Rather, the Veteran and his spouse had had prepaid burial insurance, which paid for those costs.  Consequently, there are no burial expenses at issue.

With regards to expenses for the surviving spouse's last illness, in November 2015, the appellant submitted information pertaining to medical expenses incurred in 2009.  The medical expense report, filled out by the Veteran's deceased surviving spouse in January 2010, shows that the appellant and her sister were paid for adult care.  Indeed, an October 2010 statement from the appellant shows that she reported providing "24/7 home care" for both the Veteran and his surviving spouse from April 2009 until the surviving spouse passed away in February 2010.  Included with the medical expense report are receipts dated throughout 2009 showing that the appellant paid cash for day care for her mother.  Details of these expenses have not been provided; no bills accounting for these receipts have been submitted.  To date, the appellant has not submitted detailed information pertaining to costs that she actually paid as a result of the Veteran's surviving spouse's last illness.

Based on a review of the evidence, the Board concludes that entitlement to accrued benefits to the appellant, the adult daughter of the deceased Veteran and his deceased spouse, is not warranted.  

As noted above, since the evidence does not show, nor does the appellant contend, that she meets the definition of a "child," accrued benefits may only be paid for expenses incurred from the payee's last illness and burial.  In this case, as burial expenses were paid by an insurance company, only expenses incurred by the appellant for the payee's (Veteran's surviving spouse) final illness may be paid.  

In this case, sufficient information pertaining to expenses actually paid by the appellant for the payee's final illness has not been provided.  As discussed above, 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made.  Here, the evidence necessary for VA to determine whether an award may be properly made has not been submitted.  The payee's death certificate shows that she died in February 2010 with an underlying cause of aspiration pneumonia that had a reported interval of only days prior to the death.  No information of expenses paid by the appellant for the payee's pneumonia has been provided.  

Even if the Board were to consider the payee's death as resulting from a lingering or prolonged illness instead of an acute attack, evidence of expenses paid by the appellant for the period beginning from the time that the payee became so ill as to require the regular and daily attendance of another person has not been provided.  The Board acknowledges that the appellant submitted receipts showing day care costs paid.  However, the Board also notes that the expense report signed by the Veteran's surviving spouse prior to her death shows that the appellant and her sister were caregivers.  Detailed information, including bills, of those expenses paid to others for day care of the surviving spouse has not been provided.  The case was specifically remanded to provide the appellant with notice of the information necessary to support her claim; to date, such information has not been submitted.  Consequently, the Board concludes that the record does not contain the evidence necessary for VA to determine whether an award may be properly made.  As such, the appellant's claim must be denied.

In denying the appellant's claim, the Board acknowledges her contentions as to why she believes that she is entitled to accrued benefits.  Specifically, the appellant contends that she is entitled to the special monthly pension benefits based on the need for aid and attendance awarded to her mother, the Veteran's surviving spouse, in a December 2009 rating decision made effective June 2009.  See, e.g., October 2010 Congressional Inquiry.  As discussed in the notification letter for the December 2009 rating decision, the Veteran's surviving spouse was awarded $1,056.00 monthly.  The letter also shows that the surviving spouse was proposed to be rated incompetent for VA purposes and that a beneficiary to handle her VA funds might need to be appointed.  The evidence shows that the surviving spouse only received one monthly payment, in January 2010, prior to her death in February 2010.  The appellant essentially contends that her mother's estate is entitled to the pension benefits that were unpaid at the time of her death in February 2010 - i.e., the lump sum monthly benefits that would have been paid to the payee from June 2009 to December 2009 had the payee been found competent.  

While the Board understands the appellant's contentions, and is sympathetic to her case, the law does not provide for such entitlement.  The Board acknowledges that the regulations provide for the payment of benefits due under existing rating conditions prior to the death of the beneficiary to be paid to the children of the Veteran upon the death of a surviving spouse.  38 C.F.R. § 3.1000(a)(2).  However, as already discussed above, the appellant does not meet the definition of a "child" for accrued benefits purposes.  Consequently, while the Veteran and his surviving spouse were the appellant's parents, she does not meet the definition of a child and therefore, cannot receive accrued benefits except for those for the last illness and burial.  

Furthermore, the appellant also contends that she is entitled to $37,658.00 in medical expenses.  The December 2009 notice letter awarding special monthly pension benefits to the Veteran's surviving spouse shows that in determining her income, $37,658.00 in medical expenses was subtracted from her gross income.  The appellant contends that the December 2009 rating decision awarded those medical expenses to her mother.  See, e.g., October 2010 Congressional Inquiry.  While the Board understands the appellant's contention, the December 2009 notice letter did not actually award $37,658.00 to the payee as reimbursement for medical expenses.  Rather, the letter shows that such amount was deducted from the payee's income for purposes of determining entitlement to her special monthly pension benefits.  Moreover, as already discussed above, accrued benefits can only be granted for expenses paid by the appellant for her mother's burial and/or for her final illness.  Consequently, the evidence does not support a finding that the appellant is owed $37,658.00 for her mother's unreimbursed medical expenses.

The Board is sympathetic to the appellant's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied. 



ORDER

Entitlement to accrued benefits to the appellant, the adult daughter of the deceased Veteran and his deceased spouse, is denied.  



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


